        Case 1:20-cv-06893-LTS-OTW Document 44 Filed 12/10/20 Page 1 of 2




Robin Cohen                               One Manhattan West
Direct Dial: (212) 402-9801             395 9th Avenue, 50th Floor              Telephone: (212) 402-9400
rcohen@McKoolSmith.com                  New York, NY 10001-8603                  Facsimile: (212) 402-9444


                                          December 10, 2020



VIA ECF

Hon. Laura Taylor Swain, U.S.D.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

          RE:        Northwell Health, Inc. v. Illinois Union Insurance Co., No. 1:20-cv-06893-
                     LTS-OTW (S.D.N.Y.) - Response to Defendant’s Notice of Supplemental
                     Authority

Dear Judge Swain:

        We represent Northwell Health, Inc. (“Northwell”), plaintiff in the above-referenced
action, and we write in response to Defendant Illinois Union Insurance Company’s (“Illinois
Union”) Notice of Supplemental Authority filed on December 8, 2020, ECF No. 43, which
discussed and provided the recent decision in London Bridge Resort LLC v. Illinois Union
Insurance Co., No. CV-20-08109-PCT-GMS, 2020 WL 7123024 (D. Ariz. Dec. 4, 2020), in
support of Illinois Union’s pending motion to dismiss.

         While Illinois Union argues in the Notice that the definition of “pollution condition” in
the policy at issue in London Bridge is “materially identical to the definition at issue in this
action,” the Complaint in the London Bridge action differs sharply from the Complaint here.
The London Bridge Complaint alleged that the plaintiff resort suffered solely business
interruption loss as a result of an executive order issued by the Governor of Arizona. See Ex. A,
London Bridge Complaint ¶¶ 18–25. Here, Northwell, a network of hospitals and healthcare
facilities, has alleged that it has suffered significant costs as well as business interruption losses
fighting the spread of coronavirus in its facilities. This includes costs to clean and otherwise
remediate its facilities, including the presence of hazardous substances or materials such as
infectious waste present at its facilities. See Compl., ECF No. 1, Ex. A ¶¶ 1, 6–8, 15, 35, 37. In
contrast to the London Bridge plaintiff, whose Complaint contained no such allegations,
Northwell’s allegations are squarely within the definition of “pollution condition,” which
includes, inter alia, “hazardous substances, hazardous materials or . . . medical, red bag,
infectious or pathological wastes.” Id. ¶ 46.


                                            McKool Smith
                                   A Professional Corporation • Attorneys
            Austin | Dallas | Houston | Los Angeles | Marshall | New York | Washington, DC
      Case 1:20-cv-06893-LTS-OTW Document 44 Filed 12/10/20 Page 2 of 2

Hon. Laura Taylor Swain, U.S.D.J.
December 10, 2020
Page 2


        Northwell further notes that London Bridge is irrelevant to Northwell’s claim under the
policy for its decontamination costs because the coronavirus is a “facility borne illness event,” a
separate coverage that was not at issue in London Bridge and is the subject of Northwell’s
pending motion for partial summary judgment (ECF Nos. 15–19). The coronavirus pandemic
falls squarely within the definition of “facility borne illness event” because it is a virus that can
survive on surfaces that is not naturally occurring in the environment and is not solely the result
of communicability through human-to-human contact.

       Northwell thanks the Court for its time and attention to this matter.

                                              Respectfully submitted,

                                              /s/ Robin L. Cohen

                                              Robin Cohen


cc:    All Counsel of Record (via ECF)
